DETAILED ACTION
Continuity Data Map

    PNG
    media_image1.png
    243
    507
    media_image1.png
    Greyscale


Representative Figure

    PNG
    media_image2.png
    529
    962
    media_image2.png
    Greyscale


ELECTION
Applicant's election of Group I, Method claims, and Species R – rolled in-use filtration state, both without traverse in the reply filed on January 10, 2022 is acknowledged.  Additionally, Applicant has elected Filter Species I – Panel, and Location Species M – located on-board a mobile pool cleaning apparatus, both with traverse. 
With respect to the Filter Species, traversal arguments were:
Regarding the Filter Species, Applicant elects Species 1 - Panel, with traverse. All pending claims 1-6, 9-12, and 14-20 encompass the elected invention and are believed to be generic. Moreover, all Figures 1-6 read on elected Species 1, necessitating Applicant's traversal of this requirement. The descriptions surrounding FIGS. 3, 4A-4D and 6 all reference mesh panels and thus all contemplate use of a filter having panels. In particular, paragraph [0018] of the published application states that "FIG. 3 is a schematized illustration . .. showing spacing between mesh panels of the assembly" (emphasis added) and paragraph [0021] states that "FIG. 6 is a schematized illustration ... showing non-uniformly sized mesh panels of the assembly." (Emphasis supplied.) Similarly, paragraphs [0026]-[0028] explain how FIGS. 4C-D illustrate how fluid may bypass the panels "when the "mesh panels 14 become obstructed with debris." [0028], emphasis supplied. 
Thus, as noted during the January 6, 2022 telephone interview, FIGS. 3, 4A-4D and 6 do not show a separate embodiment/species from FIGS. 1, 2 and 5, and the identified figures are not mutually exclusive of one another. Instead, as set forth in the brief description of the drawings, FIGS. 3, 4A-4D and 6 are schematized illustrations consistent with the invention shown throughout the figures, including FIGS. 1, 2 and 5. More specifically, FIG. 3 conceptually shows the spacing between mesh panels of the assembly (see para. [0018]), FIGS. 4-A 

Applicant’s Filter Species traversal arguments are noted. However, “framework” which arguably, could be used to at least partially make-up a panel, is not claimed until claim 3, which is sequentially dependent from claim 2 which is in turn, dependent from claim 1. If the totality of Applicant’s disclosure is solely directed to a “panel” embodiment, as evidenced by these traversal arguments, then, it is unclear why structure that could be used to at least partially make-up a panel, is not claimed until claim 3. Claims 1-2 and 9 do not specify limitations specific to a frame that would define a panel. The requirements are still deemed proper and is therefore made FINAL.

Elected Claim Tree

    PNG
    media_image3.png
    281
    548
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Scope of Enablement
35 U.S.C. § 112  Specification.
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2162 Policy Rationale
To obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a). The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. The grant of a patent helps to foster and enhance the development and disclosure of new ideas and the advancement of scientific knowledge. Upon the grant of a patent in the U.S., information contained in the patent becomes a part of the information available to the public for further research and development, subject only to the patentee’s right to exclude others during the life of the patent.
In exchange for the patent rights granted, 35 U.S.C. 112(a) sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. The patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent.
2164
The enablement requirement refers to the requirement of 35 U.S.C. 112(a) that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. 
UNDUE TEST
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  Any part of the specification can support an enabling disclosure, even a background section. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. 
Wands Factors
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at  .
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).

Wands Analysis
The breadth of the claims;

The claims broadly recite “positioning a filter assembly in a mobile pool cleaning apparatus.”  This meaning of this broad language is unclear. This factor weighs against enablement. 
The nature of the invention;
The invention involves swimming pool filtration systems.

The state of the prior art;

Those referenced incorporated by reference may constitute the state of the prior art. They do not appear to employ a filter of the type claimed. 
The level of one of ordinary skill;
The level of skill ranges from a pool maintenance technician to an engineer. However, the language of the statute requires that the disclosure be enabling “for any person skilled in the art.” Certainly most pool maintenance technicians would not be able to make what is claimed with respect to the mobile pool cleaning apparatus; and engineers would not be able to make it without unduly experimenting with major redesigning efforts and considering differing operating principles.
(E) The level of predictability in the art:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”
The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. 
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work. This is a mechanical, and thus predictable art.
(F) The amount of direction provided by the inventor:
Applicant directs, “The entire contents of the Maggeni and Shlomi-Shlomi applications are incorporated herein by this reference. Further, although applicant has described filter assemblies and techniques for use principally with swimming pools, persons skilled in the relevant field will recognize that the present invention may be employed in connection with other objects and in other manners.”
No illustrations or further direction appears to be in the disclosure.
(G) The existence of working examples;
When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled. In other words, lack of working examples or lack of evidence that the claimed invention works as described should never be the sole reason for rejecting the claimed invention on the grounds of lack of enablement. A single working example in the specification for a claimed invention is enough to preclude a rejection which states that nothing is enabled since at least that embodiment would be enabled. However, a rejection stating that enablement is limited to a particular scope may be appropriate.
The presence of only one working example should never be the sole reason for rejecting claims as being broader than the enabling disclosure, even though it is a factor to be considered along with all the other factors. To make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims.
In this case, there are no working examples relating to the claimed invention.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance." In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). " ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).
In the chemical arts, the guidance and ease in carrying out an assay to achieve the claimed objectives may be an issue to be considered in determining the quantity of experimentation needed. For example, if a very difficult and time consuming assay is needed to identify a compound within the scope of a claim, then this great quantity of experimentation should be considered in the overall analysis. Time and difficulty of experiments are not determinative if they are merely routine. Quantity of examples is only one factor that must be considered before reaching the final conclusion that undue experimentation would be required. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. 
	Extensive experimentation would be required to figure out how to make the “mobile pool cleaning apparatus.” Clearly, the incorporation of the filter into the mobile pool cleaning apparatus has been conceived of, however, there is no enabled reduction to practice. One skilled in the art would have to just about start from square one in order to make a mobile pool cleaning apparatus of the type claimed.
Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positioning of a filter assembly in a water circulation system, it does not reasonably provide enablement for the positioning of a filter assembly in a “mobile pool cleaning apparatus.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. See the Wands Analysis above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-6 and 9, it is unclear what Applicant intends by “a mobile pool cleaning apparatus.” It is unclear what minimal structure this language intends.
Claim Rejections - 35 USC § 103
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of SCHUMAN (US 5,338,446) and PULEK (US 2001/0037982 A1).
SCHUMAN discloses a filter unit capable of receiving a cartridge-type filter element is provided for use in-line with a suction-type pool cleaning device. The unit has an elongated housing with intake and outlet ports at opposite ends. The intake port may be connected via a hose to a pool cleaning device and the outlet port to a suction port in the pool circulation system. The unit can use a filter cartridge with an element that offers a filtration coarseness somewhere between that of the system filter and a strainer element. FIG. 2 shows a filter unit 20, which comprises a cartridge-type filter element 50 and a housing 21. The filter element includes a perforated core sleeve 51, end caps 52, 53 and a filtration medium 54 which preferably consists of a pleat-folded sheet fabric of woven or non-woven filter medium disposed around the core.
Claim one differs from SCHUMAN by specifying a bypass gap through which water to be filtered may flow..

    PNG
    media_image4.png
    817
    515
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    425
    485
    media_image5.png
    Greyscale

PULEK (US 2001/0037982 A1) discloses: 
[PGPub - 0031] The longitudinal passages 28, 32 of the diffusion medium 20 distribute the fluid to be filtered through flow channels f1, f2, such that the diffusion medium 20 allows for, and assists in, the longitudinal, or circumferential and/or axial, flow of the contaminated fluid within the filter 14 between the innermost layer of the filter medium 16 and the core 12, and/or between adjacent layers of the filter medium. Such longitudinal flow assists in minimizing the pressure drop across the filter cartridge 10 and in dispersing the filtration function. 
[PGPub - 0047] During operation with a filter cartridge 10 in which the fluid flow is radially inward, contaminated liquid or gas passes laterally (i.e., radially) inwardly through the lateral openings 34 in the outermost layer(s) of the diffusion medium 20. The contaminated liquid or gas then contacts an outermost layer of the filter medium 16. Contaminated liquid or gas that does not immediately pass through the outermost layer of the filter medium 16 or the bypass apertures 18 in the filter medium may be directed longitudinally, or substantially parallel with respect to the outermost layer of the filter medium 16, through the longitudinal passages 28, 32 of the diffusion medium 20, depending on the relative resistance to flow.

    PNG
    media_image6.png
    277
    508
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the system of SCHUMAN by incorporating a filter having flow channels such as F1 as disclosed by PULEK, in order to increase the efficiency of the filtration process. In making such modification, the “framework” as recited in claim 3 is seen to be met by, for example, structures 25 of PULEK, while the traversing structures 30, are seen to constitute “barriers” to flow, thus meeting the limitation of claim 4. With respect to claim 9, Figures 7,8 and 10 depict unrolled filters. It is submitted that it would have been obvious to one of ordinary skill in the art to unroll a filter for the purposes of cleaning, repair and/or inspection.
The indicated allowability of claims discussed at the interviews is WITHDRAWN. The Examiner was unaware of the PULEK reference at that time.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter positioned in a mobile pool cleaning apparatus as recited in claim one, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776